Name: Commission Regulation (EC) No 881/98 of 24 April 1998 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr)
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  research and intellectual property
 Date Published: nan

 Avis juridique important|31998R0881Commission Regulation (EC) No 881/98 of 24 April 1998 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr) Official Journal L 124 , 25/04/1998 P. 0022 - 0026COMMISSION REGULATION (EC) No 881/98 of 24 April 1998 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (quality wines psr) (1), as last amended by Regulation (EC) No 1426/96 (2), and in particular Article 15(8) thereof,Whereas Article 15(1) and (2) of Regulation (EEC) No 823/87 provides for the protection of terms traditionally used to designate quality wines psr; whereas the Community terms and the traditional specific terms allowed by Member States' laws referred to in Article 15(1) and (2) are listed in that Article, thus ensuring that they are known and protected in the Community; whereas, however, the additional traditional terms allowed by the national laws of the producer Member States referred to in Article 15(2) of Regulation (EEC) No 823/87 have not yet been listed in full; whereas a list of those terms should be drawn up in order to ensure that they are known and to reinforce their protection in the Community;Whereas, in order to benefit from protection in all Member States, the additional traditional terms should be registered at Community level so that the wine industry and consumers can be kept informed;Whereas some of the additional traditional terms used to designate still and semi-sparkling wines are listed already in Community regulations on the designation of these wines;Whereas, for some categories of wines, semi-sparkling and liqueur wines in particular, the additional traditional terms allowed by national laws have not yet been listed in Community legislation; whereas, however, the Member States have sent the Commission a list of the traditional terms recognised for liqueur and semi-sparkling wines, with references for each of them to the national provisions applicable; whereas the Annex to this Regulation should include a list of those which are sufficiently closely linked with one or more quality liqueur wines produced in a specified region (quality liqueur wines psr) or semi-sparkling wines produced in a specified region (quality semi-sparkling wines psr) to warrant exclusive protection on grounds of their renown and/or exclusiveness;Whereas, however, some additional traditional terms which may be used for a category of quality liqueur or semi-sparkling wines psr in one or more Member States are used under comparable conditions and fairly and continuously for certain wines designated using the geographical name of a third country; whereas provision should be made to enable those terms to be used under certain conditions for those wines in the Community;Whereas the additional traditional terms qualifying for protection must satisfy certain requirements;Whereas, in order to establish conditions of fair competition between the various wines, protection should be given to the additional traditional terms listed in the Annex on the one hand to safeguard against their use in the description and presentation of other wines not entitled to those terms and on the other hand to prevent the reputation of the terms from being exploited and the public from being misled; whereas, for the effective protection of the terms used to designate quality liqueur or semi-sparkling wines psr, it is important to ban the use of brand names containing words identical to a traditional term shown in the Annex to this Regulation; whereas it is necessary however to safeguard the legitimate expectations of the owners of brand names registered before the entry into force of this Regulation;Whereas some quality liqueur and sparkling wines psr use additional traditional terms to distinguish themselves clearly from other products on the basis of their specific characteristics; whereas in order to ensure protection for consumers the use of these terms should be monitored;Whereas this Regulation concerns protection of the use of the terms concerned only for wine and not for other drinks; whereas 'wine` means the product falling within CN code 2204;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 1. This Regulation lays down detailed rules for the protection of the additional traditional terms for quality liqueur and semi-sparkling wines psr allowed by the national laws of the producer Member States referred to in Article 15(2) of Regulation (EEC) No 823/87.However, this Regulation shall not prevent a term being used in the designation or presentation of a wine or a grape must where such use is permitted pursuant to Council Regulation (EEC) No 2392/89 (3), (EEC) No 3201/90 (4), (EEC) No 2333/92 (5) or (EC) No 554/95 (6).2. For the purposes of this Regulation 'additional traditional term` means a term traditionally used to designate quality wines psr in the producer Member States which refers in particular to a method of production, preparation or ageing or to a quality, colour or type of wine and which is recognised by the laws of the producer Member States for the purposes of the designation and presentation of quality wines psr originating in their territory.Article 2 In order to benefit from the protection referred to in Article 1(1), an additional traditional term used to designate a quality liqueur or semi-sparkling wine psr must:- be specific in itself and be precisely defined in the legislation of the Member State,- be sufficiently distinctive and/or of established repute,- have been used traditionally and continuously, i.e. have been used for at least five years before being officially approved for use in the Member State,- be linked with one or, as appropriate, several quality liqueur or semi-sparkling wines psr or categories of quality liqueur or semi-sparkling wines psr.Article 3 1. The additional traditional terms authorised in the producer Member States referred to in Article 1(1), which are reserved for the quality liqueur or semi-sparkling wines psr in respect of which they have been recognised and which may be used only to designate the wines referred to in Article 1(2) of Regulation (EEC) No 823/87, are listed in the Annex in this Regulation.However, notwithstanding the first subparagraph, some of the additional traditional terms listed in the Annex may be authorised, as appropriate, in the language of the third country of origin, for liqueur and semi-sparkling wines designated using a geographical name protected in third countries provided those countries:- fulfil conditions equivalent to those listed in Article 2,- have presented an application to the Commission and forwarded the relevant laws;The list of third countries and traditional terms that can be used in the designation of liqueur and semi-sparkling wines in the Community is given in the Annex to this Regulation.2. Member States shall communicate to the Commission:- the traditional terms authorised in their legislation for quality liqueur and semi-sparkling wines psr,- where appropriate, the traditional terms no longer protected in their country of origin.Article 4 1. The additional traditional terms listed in the Annex shall be protected against:(a) their direct or indirect commercial use in respect of wines not covered, in so far as those products are comparable to the products registered under that name or in so far as such use exploits the reputation of the protected term;(b) any misuse, imitation or evocation, including where the protected term is accompanied by an expression such as 'style`, 'type`, 'method`, 'as produced in`, 'imitation` or similar;(c) any other unwarranted, false or misleading indication as to the nature or essential qualities of the wine, on the inner or outer packaging, advertising material or documents relating to the product concerned;(d) any other practice liable to mislead the public and in particular give the impression that the wine qualifies for the protected traditional term.2. Brand names used on labels to designate wine shall not contain any of the traditional terms listed in the Annex unless the wine is entitled to such designation.However, the previous subparagraph shall not apply to brand names registered before the entry into force of this Regulation and actually in use since registration.Article 5 Member States shall take the measures necessary to monitor and provide the protection referred to in Article 4 for the additional traditional terms listed in the Annex.Article 6 Member States shall take all necessary action to ensure that terms used at national level cannot be confused with those listed in the Annex and reserved pursuant to Article 3(1).Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 October 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 59.(2) OJ L 184, 24. 7. 1996, p. 1.(3) OJ L 232, 9. 8. 1989, p. 13.(4) OJ L 309, 8. 11. 1990, p. 1.(5) OJ L 231, 13. 8. 1992, p. 9.(6) OJ L 56, 14. 3. 1995, p. 3.ANNEX List of additional traditional terms referred to in Article 3(1) Additional traditional terms >TABLE>